Per curiam.
In this attorney disciplinary matter, the State Bar has filed a Notice of Discipline seeking disbarment of Carolyn E. Craig for her violation of Rule 9.4 of the Georgia Rules of Professional Conduct. Rule 9.4 provides for reciprocal discipline when another jurisdiction disbars or suspends a lawyer. Because Craig has been disbarred in South Carolina for multiple offenses and she has not filed any response in this proceeding, we agree with the State Bar’s recommendation that she should be disbarred from the practice of law in Georgia.
The record shows that Craig provided only a post office box as her address to the Membership Department of the State Bar. The Bar served her with the Notice of Discipline by publication in the Sun News in Myrtle Beach, South Carolina on November 8 and 15, 2002, and by a contemporaneous mailing to her post office box. See Bar Rule 4-203.1 (b) (3) (ii). Since Craig did not reject the Notice of Discipline, she is in default, has no right to an evidentiary hearing, and is subject to discipline by this Court. See Bar Rule 4-208.1.
The facts deemed admitted are that Craig was disbarred from *226the practice of law in South Carolina in April 2001 based on a consent agreement for discipline. As part of that agreement, Craig admitted that she misappropriated client funds and failed to communicate with clients, obey a court order, and cooperate with the Office of Disciplinary Counsel. In July 2001, the State Bar mailed Craig a copy of its grievance based on her violation of Rule 9.4 and in August 2001 mailed a copy of its Notice of Investigation, to which she acknowledged service. She did not respond to either document.
Decided February 10, 2003.
William P. Smith III, General Counsel State Bar, Elizabeth M. Williamson, Assistant General Counsel State Bar, for State Bar of Georgia.
Having reviewed the record, we agree with the State Bar that disbarment is the appropriate discipline in this matter based on Craig’s failure to respond to disciplinary authorities in this State and her disbarment in South Carolina for multiple offenses involving dishonesty, fraud, deceit, and misrepresentation. Accordingly, Carolyn E. Craig is disbarred from the practice of law in the State of Georgia. She is reminded of her duties under Bar Rule 4-219 (c).

Disbarred.


All the Justices concur.